                 Case 3:21-cv-05476-RSM Document 7 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    TROY X KELLEY,                                    Case No. C21-5476 RSM

 9                   Petitioner,                        ORDER FOR SERVICE AND ANSWER,
                                                        § 2255 MOTION
10              v.

11    UNITED STATES OF AMERICA,

12                   Respondent.

13

14          This matter is before the Court on Petitioner’s “Motion Under 28 U.S.C. § 2255 to Vacate,

15   Set Aside, or Correct Sentence by a Person in Federal Custody.” Dkt. #1 (“Petitioner’s § 2255

16   Motion”). After preliminary review of Petitioner’s § 2255 Motion, the Court ORDERS as

17   follows:

18      1. If not previously accomplished, electronic posting of this Order and Petitioner’s § 2255

19          Motion shall effect service upon the United States Attorney of Petitioner’s § 2255 Motion

20          and all documents in support thereof.

21      2. Within forty-five (45) days after the filing of Petitioner’s § 2255 Motion, the United

22          States shall file and serve an Answer in accordance with Rule 5 of the Rules Governing

23          Section 2255 Cases in United States District Courts or shall otherwise respond. As part

24          of any Answer filed, the United States shall state its position as to whether an evidentiary


     ORDER – 1
             Case 3:21-cv-05476-RSM Document 7 Filed 07/30/21 Page 2 of 2




 1        hearing is necessary, whether any discovery is necessary, whether there is any issue as to

 2        abuse or delay under Rule 9, and whether Petitioner’s § 2255 Motion is barred by the

 3        statute of limitations.

 4     3. On the face of its Answer, the United States shall note this matter for the fourth Friday

 5        following the filing of its Answer, and the Clerk shall note the matter on the Court’s

 6        docket accordingly. Petitioner may file a Reply to the Answer no later than that noting

 7        date.

 8     4. The Clerk shall direct a copy of this Order to Petitioner.

 9

10        DATED this 30th day of July, 2021.

11

12

13                                               A
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24


     ORDER – 2
